Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
1.	Claims 1 and 11 have been amended and claims 13 and 14 added as requested in the amendment filed on December 09, 2021. Following the amendment, claims 1 and 4-14 are pending in the instant application.
2.	Claims 1 and 4-14 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	Applicant’s arguments filed on December 09, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1 and 4-12, as amended, and new claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	7.	Claims 4-12 and new claims 13 and 14 are indefinite for being dependent from indefinite claim.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1 and 4-12 and new claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for reasons of record in section 8 of Paper mailed on April 20, 2020, section 7 of Paper mailed on October 21, 2020 and in section 12 of Paper mailed on June 11, 2021.  The 
Applicant cites pertinent case law and sections of MPEP that relate to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph at pp. 7-9 of the Response. The cited case law is not disputed. At pp. 9-10, Applicant argues that, “the currently pending claims are directed to a method useful for the identification of a therapeutic agent that alters alpha-synuclein metabolism in a subject. The specification clearly provides (i) examples of neurological and neurodegenerative diseases that may be linked to the metabolism of alpha-synuclein (see specification at paragraph [0066]); (11) examples of therapeutic agents used for the treatment of such diseases, and that may be evaluated using the presently claimed methods (see specification at paragraph [0017]); and (iii) that a measure of the metabolism of alpha-synuclein can be used, along with the administration of a therapeutic agent, to determine how such agent affects alpha- synuclein metabolism (as compared to its metabolism in the absence of the administration of the therapeutic agent). For example, and as detailed in the specification, the method can be used to determine in a subject if and how a therapeutic agent used to for the treatment of Parkinson’s disease, characterized by low level of alpha-synuclein, alters the alpha-synuclein metabolism in the subject. […] one of skill in the art would easily appreciate that, for example, a therapeutic agent that decreases alpha-synuclein clearance or increases its production in a subject may be useful for the treatment of a neurological and neurodegenerative disease characterized by a low level of alpha-synuclein”. At p. 11, Applicant submits that, “the specification provides, in the form of broad terminology and working examples, which complies with the enablement requirement, ample guidance regarding (i) the therapeutic agents that can be 
Evaluation of adequate scope of enabled invention is made as an assessment from the perspective of one of ordinary skill in the art in view of the disclosure and any other evidence of record (e.g., test data, affidavits or declarations from experts in the art, patents or printed publications) that is probative of the Applicant's assertions. The invention of claims 1 and 4-14 is a method of identification of a therapeutic agent that alters alpha-synuclein metabolism in the subject. The Examiner maintains that the specification as filed fails to provide any evidence that levels of alpha-synuclein metabolism, as defined by the disclosure and as in claims, are associated with any pathology. Applicant argues that, “one of skill in the art would easily appreciate that, for example, a therapeutic agent that decreases alpha-synuclein clearance or increases its production in a subject may be useful for the treatment of a neurological and neurodegenerative disease characterized by a low level of alpha-synuclein”, but provides no references to scientific reasoning or any evidentiary clinical support. The arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See also MPEP § 716.01(c) (I) , “To be of probative value, any objective evidence must to supported by actual proof”.

The Examiner maintains that insofar as the instant claims encompass a process of identification of a useful drug, the instant specification fails to provide the guidance needed to practice such a method without the need for substantial further inventive contribution.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.


Conclusion
9.	No claim is allowed.
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
February 7, 2022